Citation Nr: 0823886	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-17 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of 
excision of an undescended testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1968 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim for service connection 
for residuals of excision of an undescended testicle.

In June 1968, the veteran submitted a statement that he was 
engaging an attorney to gain a fair and just settlement of 
the claims denied in the May 1968 rating decision.  The 
veteran attached the May 1968 rating decision cover letter, 
which listed the denials on the undescended testicle claim 
and a claim for service connection for a foot disorder.  The 
RO stamped the veteran's letter "Notice of Disagreement."  
A statement of the case (SOC) was issued on the foot disorder 
claim but not the undescended testicle claim.

In October 2004, the RO in Philadelphia, Pennsylvania, denied 
the veteran's claim for service connection for residuals of 
excision of an undescended testicle based on a finding that 
there was not new and material evidence sufficient to reopen 
the claim.  In July 2007, the Board confirmed this decision.  
The claim was remanded to the Board by the United States 
Court of Appeals for Veterans Claims in May 2008 in order for 
the Board to explain why it found that new and material 
evidence was required to reopen the claim.  The Court stated 
that if the Board determines the June 1968 statement from the 
veteran was an NOD, then the claim should be remanded for 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238 (1998).

Given the implication in the veteran's letter that the rating 
decision was unfair and he wished to pursue a different 
result, and his inclusion of the cover letter which 
accompanied the rating decision, the Board finds that the 
June 1968 letter is reasonably construed as an NOD for the 
undescended testicle claim.  See 38 C.F.R. § 19.113 (1968) 
(describing an NOD as a "written communication from the 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination. . . . The 
notice should be in terms which can be reasonably construed 
as evidencing a desire for review or that determination.  It 
need not be couched in specific language.")

As such, an SOC must be issued.  See Manlincon, supra.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran is entitled to an SOC which addresses his claim 
of entitlement to service connection for residuals of 
excision of an undescended testicle, if that has not already 
been done.  Manlincon, 12 Vet. App. at 240-41; VAOPGCPREC 16-
92.  The issue should be returned to the Board after issuance 
of the SOC only if the veteran files a timely substantive 
appeal.  The veteran should be informed that the submission 
of a substantive appeal as to this issue has not been 
accomplished, and the veteran should be specifically advised 
as to the length of time he has to submit a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, such as through the text of 38 
C.F.R. § 3.159 as revised to 
incorporate the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the claimant's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
claimant is responsible to obtain and 
what evidence VA will obtain.

The notice should include an 
explanation as to the information or 
evidence needed to determine a 
disability rating and effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Afford the veteran an opportunity 
to submit or identify any evidence 
pertinent to his claim that he is 
entitled to service connection for 
residuals of excision of an undescended 
testicle.

3.  Issue a SOC as to the claim for 
service connection for residuals of 
excision of an undescended testicle.  
Manlincon, supra.  If the decision 
issued in the SOC remains adverse to 
the veteran, the veteran should be 
informed that he must file a timely and 
adequate substantive appeal if he 
wishes to appeal the claim to the 
Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  The veteran 
must be informed of the time period 
allowed for perfecting a timely appeal, 
including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form 
letter.

Thereafter, the claim for service connection for residuals of 
excision of an undescended testicle should be returned to the 
Board for further appellate consideration only if the veteran 
submits a timely substantive appeal and all other procedural 
due process has been completed.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




